Citation Nr: 1540096	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for more than 29 years, prior to his retirement in February 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Board remanded the claim for additional development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGs OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent, i.e. Agent Orange.

2.  The Veteran's liver disease was manifested many years after, and is not shown to be related to, his service.


CONCLUSION OF LAW

Liver disease was not incurred in or aggravated by active service, nor may cirrhosis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in May 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show the Veteran was seen in October 1979 and reported swelling all over his body.  He stated that for the previous two weeks, he was feeling rundown and weak, so he started to take iron pills.  He felt improved but was unable to do any running.  He said he felt as if he was going to collapse.  He also felt some chest pain two days earlier.  The assessment was anemia of unknown etiology.  He was seen the next month for follow-up of bloating, which was mostly noticeable upon waking up.  He was seen in the internal medicine clinic in April 1980 for an evaluation of fatigue of six months duration and an examination of the abdomen revealed no hepatosplenomegaly.  On an October 1984 report of medical history, the Veteran denied stomach, liver or intestinal trouble.  The October 1984 retirement examination shows the abdomen and viscera were normal.

On July 1998 VA examination, it was noted the Veteran had quit smoking about five years earlier.  He stated he drank beer occasionally.  On examination, the abdomen was soft and non-tender.  No hepatosplenomegaly or masses were noted.  

Private medical records show that in April 1998, it was indicated the Veteran had abnormal liver function tests.

On February 2001 VA examination, it was noted the Veteran had been diagnosed with pulmonary sclerosis cholangitis idiopathic, and that he was on the active transplant list.  The assessment was cirrhosis with liver failure.  

In March 2001, the Veteran received a liver transplant at a private hospital.  The diagnosis was end stage liver disease due to alcohol.

VA outpatient treatment records show that in May 2001, it was noted the liver transplant was the result of primary biliary cirrhosis, not related to alcohol.  In September 2001, the Veteran reported a three pack per day smoking history.  He denied alcohol use.

On VA examination in August 2011, the Veteran reported that he was running with his unit in service when his entire body swelled up.  He stated he went to sick bay, and the swelling began to go away.  He related he was evaluated for several months, including a gastroenterology work-up and no diagnosis was established. He noted that he had malaria immediately upon his return from Vietnam.  He also noted he had heart disease in 1988 and his liver problems developed from there.  He indicated he was told he had cirrhosis when his gall bladder was removed.  He attributed his medical problems to Agent Orange.  The diagnosis was primary sclerosing cholangitis necessitating liver transplant.  The examiner summarized the service treatment records and concluded that the Veteran's liver disease, which resulted in a transplant, was less likely as not caused by or a result of the body swelling in service.  He noted that the diagnostic impression in the records of the transplant surgeon was that the liver transplant was the result of alcohol use.  He observed that the Veteran's symptoms of body swelling were transient.  He noted that swelling secondary to liver disease, such as ascites and edema, are chronic conditions that recur frequently if they are palliated or temporarily resolve.  Finally, the examiner observed that the Veteran had evidence of heart disease, and that heart disease resulting in cardiac insufficiency is consistent with the complaints in the service treatment records related to the incident of swelling which was most likely associated with his known heart and peripheral vascular disease.  

In a statement dated September 2012, the clinical transplant coordinator of the University of Rochester Medical Center wrote that at the time of the Veteran's liver transplant, his end stage liver disease was diagnosed as being caused by primary biliary cirrhosis, which is an autoimmune disease.  There was no documentation that his liver disease was due to alcohol.  It was indicated that when the surgical procedure was dictated, it was entered as Laennec's cirrhosis, but this was done in error.  The coordinator stated that the correct diagnosis was primary biliary cirrhosis, and she was working with the hospital medical record department to correct the error.

In July 2015, a VA physician reviewed and summarized the Veteran's records.  She noted the Veteran's liver enzymes were normal in November 1979 and, therefore, there was no laboratory evidence of liver disease at the time of his swelling during service.  Thus, the Veteran's transient and self-limited episode of swelling in military service does not correlate with the Veteran's later diagnosis of liver disease.  She also stated that the medical literature did not support the contention that primary biliary cirrhosis was caused by or a result of Agent Orange.  The physician also cited articles which noted that smoking was associated with primary biliary cirrhosis.  Accordingly, she concluded that it was less likely as not that the Veteran's liver disease is related to service, to include the episode of body swelling in service.  She noted that the liver disease was not due to alcohol.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  
(Fed. Cir. 2004).

Certain chronic diseases, including cirrhosis of the liver, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for cirrhosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The record shows the Veteran served in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  However, liver disease has not been presumptively linked to exposure to Agent Orange.  

The Board may, nevertheless, grant service connection for liver disease if it is affirmatively shown that it is related to service.  However, the preponderance of the evidence is against a finding that the Veteran's liver disease is related to service, including exposure to herbicides.  The Veteran has not provided any medical evidence linking his liver disease to service, to include his exposure to Agent Orange.  

It is not disputed that the Veteran was evaluated during service following his report of body swelling.  While a clear diagnosis was not provided, even after extensive evaluation, there is no suggestion in the record of any liver involvement.  As noted by the 2015 VA opinion provider, liver function tests in November 1979 were within normal limits, and the October 1984 retirement examination did not indicate the presence of liver disease.  

The Veteran has acknowledged that liver disease was first manifested many years after service, around the time he had gall bladder surgery.  The two VA medical opinions provide no support for the Veteran's assertion that his liver disease is related to service, to include the episode of body swelling.  The July 2015 opinion acknowledged that the Veteran's liver problems were not related to the consumption of alcohol.  Nevertheless, it was concluded that it was not linked in any way to service.  The physician also specifically ruled out Agent Orange as a factor in his liver disease.  The physician's conclusion is of greater probative value than the Veteran's allegations linking liver disease to service, to include his in-service exposure to Agent Orange.	

The Veteran's assertions that his liver disease is related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of liver disease fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Liver disease first manifested many years after service, and there is no competent evidence showing it is related to service.  


ORDER

Service connection for liver disease is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


